Exhibit 10.1

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT is entered into this 21st
day of September 2016 (this “Amendment”), by and among Navistar International
Corporation, a Delaware corporation (the “Company”), and the other persons and
entities signatory hereto (each, a “Holder” and together the “Holders”).

WHEREAS, the Company and the Holders have entered into a Registration Rights
Agreement, dated as of October 5, 2012 (the “Registration Agreement”), pursuant
to which, among other things, the Company has granted the Holders certain rights
to include their Registrable Securities in certain registration statements filed
by the Company under the Securities Act;

WHEREAS, the Company is preparing to file a registration statement on Form S-3
to register, among other things, the offer and sale from time to time of its
equity securities under the Securities Act and in connection therewith has
provided the Holders with the opportunity to include its Registrable Securities
in such registration statement in accordance with the Registration Agreement;
and

WHEREAS, the Company believes that it would not be in the best interests of the
Company to include any of the Holders’ Registrable Securities in such
registration statement or any subsequent offering by the Company with respect to
its securities registered under such registration statement and the Holders have
agreed to the Company’s request to waive any rights they have under the
Registration Agreement to include the Holders’ Registrable Securities in such
registration statement pursuant to that certain waiver letter attached hereto as
Exhibit A (the “Waiver”), in exchange for and in consideration of the amendments
to the Registration Agreement as described in this Amendment.

Section 1.    Amendment to Registration Agreement. The fourth sentence in
Section 2.01(a) of the Registration Agreement shall be amended and restated in
its entirety to read:

“The Company shall not be obliged under this Section 2.01(a) to effect more than
one (1) Demand Registration during any twelve month period or four (4) Demand
Registrations in total.”

Section 2.    Confirmation of Registration Agreement. Other than as expressly
modified pursuant to this Amendment, all of the terms, conditions and other
provisions of the Registration Agreement are hereby ratified and confirmed and
shall continue to be in full force and effect in accordance with their
respective terms. The Company acknowledges and agrees that the Holders have not
waived or agreed to waive any rights under the Registration Agreement except as
specifically set forth in the Waiver.

Section 3.    Effect of Amendment. Upon the execution and delivery of this
Amendment, the Registration Agreement shall thereupon be deemed to be amended
and supplemented as hereinabove set forth as fully and with the same effect as
if the amendments and supplements made hereby were originally set forth in the
Registration Agreement, and this Amendment and the Registration Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Registration Agreement.

Section 4.    References. All references to the Registration Agreement
(including “hereof,” “herein,” “hereunder,” “hereby” and “this Agreement”) shall
refer to the Registration Agreement as amended by this Amendment.
Notwithstanding the foregoing, references to the date of the Registration
Agreement (as amended hereby) and references in the Registration Agreement to
“the date hereof,” “the date of this Agreement” and terms of similar import
shall in all instances continue to refer to October 5, 2012. Capitalized terms
used in this Amendment and not otherwise defined shall have the meanings
assigned to them in the Registration Agreement.



--------------------------------------------------------------------------------

Section 5.    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by telecopy, electronic delivery or otherwise) to the other
parties. Signatures to this Amendment transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

Section 6.    Governing Law; Etc. The terms and provisions of Section 4.10 of
the Registration Agreement are incorporated herein mutatis mutandis. The Company
acknowledges that the Holders intend to file this Amendment as an exhibit to
their Schedule 13D.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Curt A. Kramer

Name:   Curt A. Kramer Title:   Corporate Secretary

Signature page to Amendment No. 1 to Registration Rights Agreement



--------------------------------------------------------------------------------

MHR CAPITAL PARTNERS MASTER ACCOUNT LP MHR CAPITAL PARTNERS (100) LP By:   MHR
Advisors LLC Its:   General Partner By:  

/s/ Janet Yeung

Name:   Janet Yeung Title:   Authorized Signatory MHR INSTITUTIONAL PARTNERS III
LP By:   MHR Institutional Advisors III LLC Its:   General Partner By:  

/s/ Janet Yeung

Name:   Janet Yeung Title:   Authorized Signatory

Signature page to Amendment No. 1 to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NAVISTAR INTERNATIONAL CORPORATION

NOTICE AND WAIVER OF REGISTRATION RIGHTS

September 21, 2016

These materials do not contain or constitute an offer of securities for sale or
an invitation or offer to the public or form of application to subscribe for
securities.

Reference is hereby made to that certain Registration Rights Agreement,
effective as of October 5, 2012 (the “Registration Rights Agreement”), by and
among Navistar International Corporation, a Delaware corporation (the “Company”)
and the other persons and entities signatory thereto. Terms not defined herein
shall have the meaning as set forth in the Registration Rights Agreement.

Pursuant to Section 2 of the Registration Rights Agreement, the Company granted
certain registration rights to you with respect to your shares of common stock
of the Company. This letter constitutes notice, as required by Section 2.02 of
the Registration Rights Agreement, and is made in connection with a contemplated
registration of the Company’s equity securities on Form S-3, as the Company
intends to file with the Securities and Exchange Commission on or about
September 22, 2016, under the Securities Act, as amended (the “Shelf
Registration Statement”). You have indicated that you do not wish to exercise
your right to include your Registrable Securities in the Shelf Registration
Statement and are willing to waive your rights to include your Registrable
Securities in the Shelf Registration Statement, including your right to receive
20 days advance notice of the anticipated filing of the Shelf Registration
Statement. To do so, please sign and return to the Company this Notice and
Waiver of Registration Rights (the “Waiver”) at your earliest convenience.

*******



--------------------------------------------------------------------------------

By signing this Waiver, you acknowledge due notice from the Company regarding
the anticipated filing of the Shelf Registration Statement and waive your rights
under Section 2 of the Registration Rights Agreement with respect to the Shelf
Registration Statement, including your right to receive 20 days advance notice
of the anticipated filing of the Shelf Registration Statement. This Waiver will
be binding on you and your successors, heirs, personal representatives and
assigns. This Waiver shall lapse and become null and void if the filing of Shelf
Registration Statement shall not have occurred on or before November 1, 2016.

 

    NAVISTAR INTERNATIONAL CORPORATION Dated: September 21, 2016     By:  

 

    Name:       Title:      

MHR CAPITAL PARTNERS MASTER

ACCOUNT LP

    MHR CAPITAL PARTNERS (100) LP Dated: September 21, 2016     By:   MHR
Advisors LLC     Its:   General Partner     By:  

 

    Name:   Janet Yeung     Title:   Authorized Signatory     MHR INSTITUTIONAL
PARTNERS III LP Dated: September 21, 2016     By:   MHR Institutional Advisors
III LLC     Its:   General Partner     By:  

 

    Name:   Janet Yeung     Title:   Authorized Signatory